Citation Nr: 1531661	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for left retinal ocular melanoma, to include as due to herbicide exposure.

4.  Entitlement to service connection for adenocarcinoma of the colon, to include as due to herbicide exposure.

5.  Entitlement to service connection for liver cancer (melanoma of right lower lobe), to include as due to herbicide exposure.

6.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

7.  Entitlement to service connection for lymph node cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1969, and from December 1969 to December 1971.  He died in July 2013, and the Appellant is his surviving spouse.

This matter is originally before the Board on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Although the Veteran died in July 2013, the law provides that an eligible person may file a request to be substituted as the appellant for the purposes of processing a VA claim to completion.  See 38 U.S.C.A. § 5121A (Substitution in case of death of a claimant who dies on or after October 10, 2008).  Here, the record reflects that the Appellant has been substituted for the Veteran in this case.

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed tinnitus as a result of his active service.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's bilateral hearing loss was incurred in or otherwise the result of his active service.

3.  The record reflects the Veteran had active service in the Republic of Vietnam during the Vietnam War era, and was presumptively exposed to herbicides at that time.

4.  The preponderance of the competent medical and other evidence of record is against  a finding the Veteran's left retinal ocular melanoma was incurred in or otherwise the result of his active service, to include his presumed herbicide exposure therein.

5.  The preponderance of the competent medical and other evidence of record is against  a finding the Veteran's adenocarcinoma of the colon was incurred in or otherwise the result of his active service, to include his presumed herbicide exposure therein.

6.  The preponderance of the competent medical and other evidence of record is against  a finding the Veteran's liver cancer (melanoma of right lower lobe) was incurred in or otherwise the result of his active service, to include his presumed herbicide exposure therein.

7.  The preponderance of the competent medical and other evidence of record is against  a finding the Veteran's erectile dysfunction was incurred in or otherwise the result of his active service, to include his presumed herbicide exposure therein.

8.  The preponderance of the competent medical and other evidence of record is against  a finding the Veteran's lymph node cancer was incurred in or otherwise the result of his active service, to include his presumed herbicide exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014); Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. February 9, 2015).

2.  The criteria for a grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.385 (2014).

3.  The criteria for a grant of service connection for left retinal ocular melanoma are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for a grant of service connection for adenocarcinoma of the colon are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for a grant of service connection for liver cancer (melanoma of right lower lobe) are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The criteria for a grant of service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7.  The criteria for a grant of service connection for lymph node cancer are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Initially the Board notes that, for the reasons detailed below, it finds that service connection is warranted for tinnitus.  As this represents a complete grant of the benefit sought on appeal with respect to this claim, no further discussion of VA's duties to notify and assist is required regarding this aspect of the appeal.

In regard to the other appellate claims, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, pre-adjudication notice was sent via a letter dated in September 2012, which is clearly prior to the March 2013 rating decision that is the subject of this appeal.  This letter, in pertinent part, explained what was necessary to substantiate the current appellate claims, what information and evidence a claimant must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that there is no further duty to notify.  Moreover, the record reflects the Appellant has actively participated in the processing of this case, and the statements and hearing testimony submitted in support of the appeal have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice, or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, both the Veteran and the Appellant were provided with the opportunity to present evidence and argument in support of the appellate claims, and the Appellant provided testimony on these claims at the September 2014 Board hearing.  Nothing indicates the Veteran or the Appellant identified the existence of any relevant evidence that has not been obtained or requested.  For example, neither identified outstanding evidence which related the etiology of the claimed disabilities to service.  Moreover, the Veteran was accorded a VA medical examination in January 2013 which included an opinion that addressed the etiology of the Veteran's hearing loss.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of this VA examination, and neither the Veteran nor the Appellant otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this claim.  Although no medical examination or opinion was accomplished for the other appellate claims, the Board finds that no such development is required in this case because, as detailed below, the record does not contain evidence which links the claimed disabilities to an established event, illness, or injury during active service.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned September 2014 hearing, the Board is cognizant of the Court's holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Appellant's contentions.  Moreover, the Appellant, through her testimony and other statements of record, demonstrated that she had actual knowledge of the elements necessary to substantiate the appellate claims.  Finally, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Tinnitus

The Board notes that the Veteran, during his lifetime, essentially contended that he developed hearing loss and tinnitus as a result of in-service acoustic trauma/noise exposure and described the circumstances thereof.  The Appellant has advanced similar contentions.

The Board further observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran was diagnosed with tinnitus during his lifetime.  The dispute is over the etiology of the disorder, not its existence.  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system. 38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U. S. Vet. App. February 9, 2015). Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id.

As stated above, the Veteran's lay statements are generally sufficient for the purposes of determining the diagnosis and when tinnitus began.  See Charles.  While there is no competent medical evidence of record that addresses when the Veteran's tinnitus began, his statements alone may be considered competent evidence to make such a determination.  Id. at 374.  Accordingly, the medical evidence of record shows that the Veteran has a current diagnosis of tinnitus and the credible lay evidence of record intimates that it began in military service and continued thereafter.  Based on the foregoing, and resolving all reasonable doubt in favor of the claimant, the Board finds that service connection is warrant for tinnitus.

Analysis - Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Inasmuch as specific medical testing is required to diagnose a hearing loss disability for VA purposes, the Board finds that competent medical evidence is required to resolve this claim.

In this case, the Board acknowledges that the January 2013 VA audio examination reflects the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
25
30
35
30
35
32
LEFT
20
30
30
35
40
34

Speech recognition scores were 100 percent for both ears.

The Board notes, however, that there was no evidence of a hearing loss disability pursuant to 38 C.F.R. § 3.385, or evidence of Hensley hearing loss, in the Veteran's service treatment records or for years after service.  For example, audiological evaluation conducted as part of a November 1969 service examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
-5
-10
-5
-10
0
LEFT
5
0
-10
10
0
10

Audiological evaluation conducted as part of a January 1970 service examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
-5
-10
-5
-10
0
LEFT
5
0
-10
-10
0
10

Audiological evaluation conducted as part of an October 1971 service examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
--
0
--
LEFT
0
0
0
--
0
--

The Board also notes that there is no indication of treatment for hearing problems in the Veteran's service treatment records, and the first competent medical evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 appears to be that of the January 2013 VA examination which is decades after service.

As the first evidence of a hearing loss disability is years after the Veteran's separation from service, service connection cannot be established pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  This further supports the need for competent medical evidence to resolve this case.

Here, nothing on file shows that the Veteran or the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, their contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Further, the only competent medical opinion to address the etiology of the Veteran's hearing loss disability is that of the January 2013 VA examination, which is against the claim.  Specifically, the examiner opined that it was less likely than not (less than 50 percent probability) it was caused by or a result of military noise exposure.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already noted that the January 2013 VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Veteran's medical history from review of the VA claims folder.  The examiner's opinion was not expressed in speculative or equivocal language.  Further, the examiner supported the opinion with stated rationale which included reference to relevant findings in the record, to include no significant changes in hearing thresholds in the service treatment records.  The Board also reiterates that no competent medical evidence is of record which explicitly refutes the January 2013 VA examiner's opinion.  Consequently, the Board concludes this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

For these reasons, the Board finds preponderance of the competent medical and other evidence of record is against a finding the Veteran's bilateral hearing loss was incurred in or otherwise the result of his active service.

Analysis - Ocular melanoma, colon cancer, liver cancer, erectile dysfunction, lymph node cancer

The record reflects both the Veteran and the Appellant have essentially contended the Veteran's ocular melanoma, colon cancer, liver cancer, erectile dysfunction, and lymph node cancer were due to in-service Agent Orange/herbicide exposure.

The Board acknowledges the Veteran had active service in the Republic of Vietnam during the Vietnam War era, and was presumptively exposed to herbicides at that time.  See 38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The Board acknowledges that there is competent medical evidence reflecting the Veteran was diagnosed with left retinal ocular melanoma, adenocarcinoma of the colon, liver cancer (melanoma of right lower lobe), erectile dysfunction, and lymph node cancer during his lifetime.   However, none of these conditions are among the diseases listed under 38 C.F.R. § 3.309(e) as being presumptively associated with herbicide exposure.

The Board acknowledges that the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a claimant from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  In this case, however, there is no indication of the claimed disabilities in the Veteran's service treatment records, or for years after service.  See Mense, supra; Maxson.  Moreover, the only basis the Veteran or the Appellant raised to relate these disabilities to service is that of the presumed in-service herbicide exposure.  The Appellant has also indicated that the herbicide exposure affected the Veteran's overall health such that it made it easier to develop these disabilities and/or made it more difficult for him to overcome the disabilities.

The Board finds that the affect herbicide exposure has upon a person's health involves complex medical issues, particularly as VA has acknowledged that disabilities can develop many years after such exposure.  As such, competent medical evidence is required to determine whether the claimed disabilities are related to the Veteran's presumed in-service exposure.  The Board has already determined that the contentions of the Veteran and Appellant do not constitute competent medical evidence, and no competent medical evidence appears to be of record which supports these contentions.  Moreover, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010); 79 Fed. Reg. 20308 (2014).  Therefore, no additional development, to include a competent medical opinion, is warranted based on the facts of this case.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's left retinal ocular melanoma, adenocarcinoma of the colon, liver cancer (melanoma of right lower lobe), erectile dysfunction, and/or lymph node cancer was incurred in or otherwise the result of his active service, to include his presumed herbicide exposure therein.

Conclusion

In view of the foregoing, the Board finds that service connection is warranted for tinnitus; but that the preponderance of the evidence is against the hearing loss, left retinal ocular melanoma, adenocarcinoma of the colon, liver cancer (melanoma of right lower lobe), erectile dysfunction, and lymph node cancer claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for left retinal ocular melanoma, to include as due to herbicide exposure, is denied.

Service connection for adenocarcinoma of the colon, to include as due to herbicide exposure, is denied

Service connection for liver cancer (melanoma of right lower lobe), to include as due to herbicide exposure, is denied

Service connection for erectile dysfunction, to include as due to herbicide exposure, is denied

Service connection for lymph node cancer, to include as due to herbicide exposure, is denied



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


